Citation Nr: 0417634	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  98-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a right knee injury, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that granted an 
increased rating for residuals of a right knee injury from 10 
percent to 20 percent disabling.  In July 1997, the veteran 
submitted a notice of disagreement with the July 1997 
decision.  In March 1998, the RO issued a statement of the 
case.  In April 1998, the veteran submitted the substantive 
appeal.  In July 1998, the RO increased the rating from 20 
percent to 30 percent disabling.  In January 2003, the Board 
transferred the case to the case development unit.  In August 
2003, the Board remanded the case after the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) (2002) in Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The veteran has been represented by the Disabled 
American Veterans throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

In July 2002, the RO granted service connection for 
degenerative joint disease of the right knee secondary to the 
service-connected disability of the right knee injury.  In a 
November 2003 supplemental statement of the case, the RO 
implicitly denied an increased rating for this claim.  In 
March 2004, the veteran's accredited representative noted 
disagreement with the November 2003 decision.  The issue is 
referred to the RO for appropriate development.


REMAND

In his April 1998 Appeal to the Board (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge 
sitting at the RO.  The requested hearing has not been 
scheduled. 

Additionally, the RO has not provided the veteran with a VCAA 
notice.  The Federal Circuit has invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following action: 

he RO should schedule the veteran for the 
requested hearing before a Veterans Law 
Judge sitting at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


